DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 50 is objected to because of the following informalities:  the limitation “the method comprises: inducing the discharge of the cell at a rate or current that is at least one of:
higher than an average discharging rate or current of a previous discharge cycle, and higher than an average charging rate or current of a previous charge cycle” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the method comprises: inducing the discharge of the cell at a rate or current that is at least one of: higher than an average discharging rate or current of a previous discharge cycle, or higher than an average charging rate or current of a previous charge cycle”.  Appropriate correction is required.
3.	Claim 58 is objected to because of the following informalities:  the limitation “ at least one of: at least a portion of a discharge history of the cell, and at least one morphological characteristic of the cell” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ at least one of: at least a portion of or at least one morphological characteristic of the cell”. Appropriate correction is required.
4.	Claim 60 is objected to because of the following informalities:  the limitation “ at least one of: at least a portion of a discharge history of the cell, and at least one morphological characteristic of the cell” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ at least one of: at least a portion of a discharge history of the cell, or at least one morphological characteristic of the cell”. Appropriate correction is required.
5.	Claim 69 is objected to because of the following informalities:  the limitation “ at least one of: at least a portion of a discharge history of the cell, and at least one morphological characteristic of the cell” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ at least one of: at least a portion of a discharge history of the cell, or at least one morphological characteristic of the cell”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 57 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 57 recites the limitation " the at least one controller " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "  at least one controller ".
9.	Claims 58 and 59 are rejected as depending from claim 57. 
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 36, 48, 50-53, 56-60, 62-65, and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (WO2012/167019A1) as cited in IDS dated 6/8/20.
Regarding claim 36, Christensen discloses  an electrochemical cell management system (battery system 100, Fig. 1, [0014]) comprising: an electrochemical cell(battery cell modules 102x, Fig. 1, [0014]); and at least one controller (processor 110, Fig. 1, [0014]-[0016]), 
Regarding claim 48, Christensen discloses an electrochemical cell management method comprising: inducing a discharge of an electrochemical cell before and/or after a charging step of the cell(Figs. 1 & 4, [0036]-[0038]).  
Regarding claim 50, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: inducing the discharge of the cell at a rate or current that is at least one of: higher than an average discharging rate or current of a previous discharge cycle, or higher than an average charging rate or current of a previous charge cycle([0025]).
Regarding claim 51, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: inducing a discharge of the cell between discharge cycles of the cell and/or at an end of a charge cycle of the cell(Fig. 4, [0050]-[0051]).
Regarding claim 52, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: inducing the discharge of the cell at a first rate or current, through at least a threshold capacity of the cell, wherein the charging step of the cell charges the cell slower than the first rate or current(Fig. 4, [0038]).
Regarding claim 53, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: controlling the cell such that, for at least a portion of a charge cycle, the cell is charged at a charging rate or current that is lower than a discharging rate or current of at least a portion of a previous discharge cycle other than the induced discharge([0025]).

Regarding claim 57, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses at least one controller is configured to: induce the discharge based on at least one characteristic of the cell([0048]-[0050]).
Regarding claim 58, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the at least one characteristic comprises at least one of: at least a portion of a discharge history of the cell, or at least one morphological characteristic of the cell([0048]).
Regarding claim 59, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: monitoring the at least one characteristic of the cell([0048]).
Regarding claim 60, Christensen discloses  a electrochemical cell management method comprising: monitoring at least one characteristic of the cell, the at least one characteristic comprising at least one of: at least a portion of a discharge history of the cell, or at least one morphological characteristic of the cell; and based on the at least one characteristic of the cell, inducing a discharge of the cell(Figs. 1 & 2, [0048]).
Regarding claim 62, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: based on the at least one characteristic of the cell, inducing a discharge of the cell at an end of a discharge cycle of the cell(Fig. 4, [0050]-[0051]).

Regarding claim 64, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: based on the at least one characteristic of the cell, inducing a discharge of the cell before and/or after a charging step of the cell(Fig. 4, [0050]-[0051]).
Regarding claim 65, Christensen discloses all of the claim limitations as set forth above. Christensen further discloses the method comprises: based on the at least one characteristic of the cell, inducing a discharge of the cell at a first rate or current, through at least a threshold capacity of the cell, immediately before a beginning of a charging step of the cell that charges the cell slower than the first rate or current(Fig. 4, [0038]). 
Regarding claim 69, Christensen discloses a electrochemical cell management system (battery system 100, Fig. 1, [0014]) comprising: an electrochemical cell(battery cell modules 102x, Fig. 1, [0014]); and at least one controller (processor 110, Fig. 1, [0014]-[0016]) configured to: monitor at least one characteristic of the cell, the at least one characteristic comprising at least one of: at least a portion of a discharge history of the cell, or at least one morphological characteristic of the cell(Figs. 1 & 2, [0048]); and based on the at least one characteristic of the cell, induce a discharge of the cell (Figs. 1 & 2, [0048]).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO2012/167019A1) as cited in IDS dated 6/8/20 as applied to claim 48 above, in view of Asao et al. (EP0981194A2) as cited in IDS dated 6/8/20.
Regarding claim 49, Christensen discloses all of the claim limitations as set forth above. Christensen does not disclose inducing the discharge of the cell comprises inducing the discharge of the cell while the cell is connected to a charging device.

It would have been obvious to one of ordinary skill in the art to provide in the method of Christensen, inducing the discharge of the cell comprises inducing the discharge of the cell while the cell is connected to a charging device as taught by Asao as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
16.	Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO2012/167019A1) as cited in IDS dated 6/8/20 as applied to claims 48 and 53 above, in view of Dan et al. (US 5,506,068).
Regarding claim 54, Christensen discloses all of the claim limitations as set forth above. Christensen does not disclose an average discharging rate or current during the previous discharge cycle is equal to or less than an average charging rate or current during a charge cycle, 
Dan teaches a high density lithium based secondary cell which can be safely cycled many times and which is also appropriately safe under the abusive operating conditions of high temperature, overcharging and short circuiting(Col. 2, lines 45-50).  Dan teaches a method of enhancing the operational life of an electrochemical secondary cell containing a manganese dioxide based cathode, a lithium metal based anode, and a 1,3 -dioxolane based electrolyte, which cell is to be exposed to charging conditions of greater than 150 mA rate, the method comprising the step of initially exposing the cell to a plurality of charge and discharge cycles, each such cycle having a charge rate of no greater than 100 mA and a discharge rate of no smaller than 200 mA (claim 19) thus reading on the limitation of  an average discharging rate or current during the previous discharge cycle is equal to or less than an average charging rate or current during a charge cycle, and an average discharging rate or current during discharge of at least 5% of the discharge capacity of the cell during the previous discharge cycle is at least 2 times higher than the average charging rate or current during the charge cycle (claim 19).
It would have been obvious to one of ordinary skill in the art to provide in the method of Christensen an average discharging rate or current during the previous discharge cycle is equal to or less than an average charging rate or current during a charge cycle, and an average discharging rate or current during discharge of at least 5% of the discharge capacity of the cell during the previous discharge cycle is at least 2 times higher than the average charging rate or current during the charge cycle as taught by Dan in order to enhance the operational life of an electrochemical secondary cell.
61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (WO2012/167019A1) as cited in IDS dated 6/8/20 as applied to claim 60 above, in view of Kwak et al. (US 2018/0183261A2) as cited in IDS dated 6/8/20.
Regarding claim 61, Christensen discloses all of the claim limitations as set forth above. Christensen does not disclose the at least one characteristic comprises the at least one morphological characteristic of the cell including at least one rate of increase of a thickness and/or pressure of the cell, and inducing the discharge of the cell comprises inducing the discharge of the cell based on the at least one rate of increase of the thickness and/or pressure of the cell.
Kwak teaches an electronic device and a method of controlling charging of the same, a charging operation of a battery can be controlled in consideration of a parameter (e.g., a temperature, pressure, thickness, charge amount) on an area basis of the battery or a difference between parameters on an area basis of the battery([0173]).  Kwak teaches the at least one morphological characteristic of the cell including at least one rate of increase of a thickness and/or pressure of the cell, and inducing the discharge of the cell comprises inducing the discharge of the cell based on the at least one rate of increase of the thickness and/or pressure of the cell([0108]).
It would have been obvious to one of ordinary skill in the art to provide the method of Christensen, the at least one characteristic comprises the at least one morphological characteristic of the cell including at least one rate of increase of a thickness and/or pressure of the cell, and inducing the discharge of the cell comprises inducing the discharge of the cell based on the at least one rate of increase of the thickness and/or pressure of the cell as taught by Kwak in order to control charging.
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
19.	Claims 36, 48-54, 56-65 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,056,728. Claims 48 and 53-54 in the instant application is similar to claim 21 in the reference because they recite various scope of invention. 
	Claims 48 and 53-54 in the instant application disclose an electrochemical cell management method comprising inducing a discharge of an electrochemical cell before and/or after a charging step of the cell and the cell is charged at a current that is lower than a discharging current. Claim 21 in the reference recites similar method.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skill in the art to use the electrochemical cell management method comprising inducing the discharge of the electrochemical cell before and/or after the charging step of the cell for implementing it in the invention described in U.S. Patent No. 11,056,728.
	Independent claims 36, 60, and 69 describe similar features as claims 48 and 53-54, and will have the same reasoning for rejection under the judicially created doctrine of obviousness type double patenting as set forth above.
	Dependent claims 49-54, 56-59, and 61-65 in the instant application are similar to claims  2, 4-10, 12-20, and 22-30 in the reference because they recite various scope of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724